In re Anderson, Rudolph; — Plaintiffs); applying for supervisory and/or remedial writ; Parish of Orleans Criminal District Court Div. “B” No. 303 — 669; to the Court of Appeal, Fourth Circuit, No. 94KW-0429.
Granted. The district court is ordered to provide relator with a copy of the charging document in his case. Although as a general matter incarcerated indigents must demonstrate a particularized need for a court document before receiving a copy of it free of charge, see, e.g., Stewart v. Lombard, 94-0040 (La. 6/3/94), 637 So.2d 496; cf. United States v. MacCollum, 426 U.S. 317, 325, 96 S.Ct. 2086, 2091, 48 L.Ed.2d 666 (1976); State ex rel. Nash v. State, 604 So.2d 1054 (La.App. 1st Cir.1992); LSA — R.S. 44:32(C)(l)(a), the bill of information or grand jury indictment charging them with committing a crime form an exception to that rule. La.C.Cr.P. art. 498; see, e.g., State ex rel. Foret v. State, 617 So.2d 900 (La.1993); State v. Martin, 516 So.2d 124 (La.1987). As to the other documents he requests, relator’s application is denied. He has not demonstrated the required particularized need. *910See MacCollum, 426 U.S. at 329, 96 S.Ct. at 2093 (Blaekmun, J., concurring).
LEMMON, J., not on panel.